
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.1


Participant Stock Option Statement


Name: «First» «Last»
ID: «PSID»

Date of Grant: <Grant Date>   Number of Shares Covered: <Granted> Option Price:
<Option Price>   Date of Expiration: <Exp Date>


Vesting Schedule(1)


        This certifies that on <Grant Date> Edwards Lifesciences Corporation
granted to the Participant shown above a Nonqualified Stock Option to purchase
shares of its common stock as indicated above upon the terms and conditions of
the Long-Term Stock Incentive Compensation Program and the attached Nonqualified
Stock Option Award Agreement (the "Award Agreement"). The Award Agreement
imposes additional limitations on the Participant's rights under the Option and
provides for early termination of the Option (before the Expiration Date set
forth above) in the event of termination of the Participant's employment.

Edwards Lifesciences Corporation

Michael A. Mussallem
Chairman and Chief Executive Officer

--------------------------------------------------------------------------------

(1)Standard Vesting is 25% annually after the date of grant. Grants to certain
Retirement-Eligible Officers vest monthly over 36 months after the date of grant
for grants in the first year of retirement eligibility, and monthly over
24 months after the date of grant for grants in the second and subsequent years
of retirement eligibility.

--------------------------------------------------------------------------------



Edwards Lifesciences Corporation
Long-Term Stock Incentive Compensation Program
Global Nonqualified Stock Option Award Agreement

        THIS AGREEMENT, including any appendix for the Participant's country
(the "Appendix") and the Participant Stock Option Statement attached to the
front of this agreement (the "Statement"), sets forth the terms and conditions
of the nonqualified stock option (the "Option") granted by Edwards Lifesciences
Corporation, a Delaware corporation (the "Company"), to the Participant named on
the Statement, pursuant to the provisions of the Company's Long-Term Stock
Incentive Compensation Program (the "Program"). This agreement, the Appendix and
the Statement shall be considered one agreement and are referred to herein as
the "Agreement."

        The Program provides additional terms and conditions governing the
Option and is incorporated herein by reference. If there is any inconsistency
between the terms of this Agreement and the terms of the Program, the Program's
terms shall completely supersede and replace the conflicting terms of this
Agreement. All capitalized terms shall have the meanings ascribed to them in the
Program, unless specifically set forth otherwise herein. The parties hereto
agree as follows:

        1.    Grant of Stock Option.    Effective as of the Date of Grant set
forth on the Statement, the Company grants to the Participant an Option to
purchase the number of Shares set forth on the Statement, at the stated Option
Price set forth on the Statement, which is one hundred percent (100%) of the
Fair Market Value of a Share on the Date of Grant, in the manner and subject to
the terms and conditions of the Program and this Agreement.

        The grant of this Option to the Participant shall not confer any right
to such Participant (or any other Participant) to be granted any Option or other
Awards in the future under the Program.

        2.    Exercise of Stock Option.    Except as may otherwise be provided
in Sections 3 and 4 below, the Participant may only exercise this Option
according to the vesting schedule set forth on the Statement, provided the
Participant continues to be employed by the Company or one of its Subsidiaries
through the applicable vesting date. No exercise may occur subsequent to the
close of business on (i) the Date of Expiration (as set forth on the Statement)
or (ii) such earlier date of the expiration of the Option as set forth in
Section 3.

        The number of Shares for which this Option becomes vested and
exercisable pursuant to this Section 2 shall be rounded down to the next whole
number in the event that the use of the percentages set forth on the Statement
results in the Option being exercisable with respect to a fractional Share. In
addition, the Option may be exercised in whole or in part, but not for less than
fifty (50) Shares at any one time, unless fewer than fifty (50) Shares then
remain subject to the Option, and the Option is then being exercised as to all
such remaining Shares.

        3.    Termination of Employment:    

(a)By Death or Disability:    All unvested Shares under this Option shall
immediately vest and become exercisable as of the Participant's date of
termination by death or Disability. Shares under this Option that vest and
become exercisable in accordance with this Section 3(a) or that are already
vested and exercisable as of the Participant's date of termination by reason of
death or Disability, may be purchased only until the earlier of: (i) the Date of
Expiration of this Option; or (ii) the first (1st) anniversary of the
Participant's date of termination by reason of death or Disability.

(b)By Retirement:    All unvested Shares under this Option shall immediately
terminate and be forfeited to the Company as of the date of the Participant's
termination of employment by Retirement. All Shares under this Option that are
vested as of the Participant's date of termination by Retirement may be
purchased only until the earlier of: (i) the Date of Expiration of this Option;
or (ii) the fifth (5th) anniversary of the Participant's date of Retirement.

2

--------------------------------------------------------------------------------



(c)For Cause:    If the Participant's employment is terminated for Cause, all
vested and unvested Shares under this Option shall terminate as of the
Participant's date of termination of employment and shall be forfeited to the
Company.

For the purposes of this Agreement, "Cause" means: (a) the Participant's willful
and continued failure to substantially perform his or her duties with the
Company or a Subsidiary (other than any such failure resulting from Disability);
(b) the Participant's willfully engaging in conduct that is demonstrably and
materially injurious to the Company or a Subsidiary, monetarily or otherwise; or
(c) the Participant's having been convicted of a felony. For the purposes of
this definition of "Cause," no act, or failure to act, on the Participant's part
shall be deemed "willful" unless done, or omitted to be done, by the Participant
not in good faith and without reasonable belief that the action or omission was
in the best interests of the Company or a Subsidiary.

(d)For Other Reasons:    All unvested Shares under this Option shall immediately
terminate and be forfeited to the Company as of the date of the Participant's
termination of employment for any reason other than the reasons set forth in
Sections 3(a) or 3(b) above. Shares under this Option that are vested and
exercisable as of the date of an employment termination for any reason other
than those reasons set forth in Sections 3(a), 3(b) or 3(c) above may be
purchased until the earlier of: (i) the Date of Expiration of this Option; or
(ii) the ninetieth (90th) day following the date of the Participant's employment
termination.

(e)Transfer:    For the purposes of this Agreement, a transfer of the
Participant's employment between the Company and any Subsidiary (or between
Subsidiaries) shall not be deemed a termination of employment.

(f)Death or Disability Following Termination of Employment.    If the
Participant dies or incurs a Disability after termination of employment but
before this option otherwise expires in accordance with Sections 3(a), (b) or
(d) above, then to the extent that this Option is still exercisable on the date
of death or Disability, Shares may be purchased hereunder until the earlier of:
(i) the first (1st) anniversary of the Participant's date of death or Disability
(or, if later, in the case of death or Disability following termination by
reason of Retirement, the fifth (5th) anniversary of such termination) or
(ii) the Date of Expiration of this Option. Except in the case of death or
Disability following termination by reason of Retirement, this Option shall not
be exercisable for more Shares than it was immediately before the date of death
or Disability.

        4.    Change in Control.    Notwithstanding anything to the contrary in
this Agreement, in the event of a Change in Control of the Company prior to the
Participant's termination of employment for any reason, all Shares under this
Option shall immediately vest and become exercisable in full.

        5.    Restrictions on Transfer.    This Option may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. Further, this Option
shall be exercisable during the Participant's lifetime only by the Participant
or the Participant's legal representative.

        6.    Recapitalization.    In the event there is any change in the
Company's Shares through the declaration of stock dividends or through
recapitalization resulting in stock split-ups or through merger, consolidation,
exchange of Shares, or otherwise, the number and class of Shares subject to this
Option, as well as the Option Price, shall be equitably adjusted by the
Committee, in the manner determined in its sole discretion, to prevent dilution
or enlargement of rights.

        7.    Procedure for Exercise of Option.    This Option may be exercised
any time prior to its expiration or forfeiture in accordance with the exercise
procedures established by the Committee. Payment of the Option Price may be made
by any of the methods set forth in Section 6.6 of the Plan,

3

--------------------------------------------------------------------------------




except that if the Participant resides outside the U.S., he or she may not pay
the Option Price by tendering previously acquired Shares (by either actual
delivery or attestation) having an aggregate Fair Market Value at the time of
exercise equal to the total Option Price and may be subject to other
restrictions set forth in the Appendix.

        8.    Responsibility for Taxes.    Regardless of any action the Company
or the Participant's employer (if different) (the "Employer") takes with respect
to any or all income tax, social insurance, payroll tax, payment on account or
other tax-related items related to the Participant's participation in the
Program that are legally applicable to the Participant ("Tax-Related Items"),
the Participant acknowledges that the ultimate liability for all Tax-Related
Items is and remains his or her responsibility and that such liability may
exceed the amount actually withheld by the Company or the Employer. The
Participant further acknowledges that the Company and/or the Employer (1) make
no representations or undertakings regarding the treatment of any Tax-Related
Items in connection with any aspect of the Option, including the grant, vesting
or exercise of the Option, the subsequent sale of Shares acquired pursuant to
such exercise and the receipt of any dividends; and (2) do not commit and are
under no obligation to structure the terms of the grant or any aspect of the
Option to reduce or eliminate the Participant's liability for Tax-Related Items
or achieve any particular tax result. Further, if the Participant becomes
subject to tax and/or social security contributions in more than one
jurisdiction between the Date of Grant and the date of any relevant taxable, tax
and/or social security contribution withholding event, as applicable, the
Participant acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.

        Prior to any relevant taxable, tax and/or social security contribution
withholding event, the Participant shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Participant authorizes the Company and/or the
Employer, at their sole discretion, to satisfy the obligations with respect to
Tax-Related Items by one or a combination of the following: (i) withholding from
the Participant's wages or other cash compensation paid to him or her by the
Company and/or the Employer; or (ii) withholding from the proceeds of the sale
of Shares acquired upon exercise of the Option, either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Participant's behalf
pursuant to this authorization) subject to any insider trading policies
implemented by the Company and applicable to the Participant and to the insider
trading rules set forth under Section 10(b) and Rule 10b-5 of the U.S.
Securities Exchange Act of 1934; or (iii) withholding in Shares to be issued
upon exercise of the Option. To avoid negative accounting treatment, the Company
will withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Participant will be deemed to have been issued the full number of
Shares subject to the exercised Option, notwithstanding that a number of Shares
are held back solely for the purpose of paying the Tax-Related Items due as a
result of any aspect of the Participant's participation in the Program.

        Finally, the Participant shall pay to the Company or the Employer any
amount of Tax-Related Items that the Company or the Employer may be required to
withhold or account for as a result of Participant's participation in the
Program or Participant's purchase of Shares that cannot be satisfied by the
means previously described. The Company may refuse to honor the exercise and
refuse to issue or deliver the Shares or the proceeds of the sale of the Shares
to the Participant if the Participant fails to comply with Participant's
obligations in connection with the Tax-Related Items.

        9.    Beneficiary Designation.    This Section 9 applies only if the
Participant resides in the U.S. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under this Agreement is to be paid in case of his or her death
before he or she receives any or all such benefit. Each such designation shall
revoke all prior

4

--------------------------------------------------------------------------------




designations by the Participant, shall be in a form prescribed by the Company,
and will be effective only when completed by the Participant in accordance with
any instructions provided by the Company during the Participant's lifetime. In
the absence of any such designation, benefits remaining unpaid at the
Participant's death shall be paid to the Participant's estate.

        10.    Rights as a Stockholder.    The Participant shall have no rights
as a stockholder of the Company until the Option is exercised and the
Participant has obtained an ownership interest in the Shares.

        11.    Continuation of Employment.    This Agreement shall not confer
upon the Participant any right to continuation of employment by the Employer nor
shall this Agreement interfere in any way with the Employer's right to terminate
the Participant's employment at any time with or without cause.

        12.    Miscellaneous.    

(a)This Agreement and the rights of the Participant hereunder are subject to all
the terms and conditions of the Program, as the same may be amended from time to
time, as well as to such rules and regulations as the Committee may adopt for
administration of the Program. The Committee shall have the right to impose such
restrictions on any Shares acquired pursuant to the exercise of this Option, as
it may deem advisable for regulatory compliance, including, without limitation,
restrictions under applicable U.S. federal securities laws, under the
requirements of any stock exchange or market upon which such Shares are then
listed and/or traded, and under any state or foreign securities laws applicable
to such Shares. It is expressly understood that the Committee is authorized to
administer, construe, and make all determinations necessary or appropriate to
the administration of the Program and this Agreement, all of which shall be
binding upon the Participant.

(b)The Board may terminate, suspend, amend, or modify the Program and the
Committee may amend this Option at anytime; provided, however, that except for
the Company's right to cash out this Option under certain circumstances pursuant
to Section 6.10 of the Program, no such termination, amendment, suspension or
modification of the Program or amendment of this Option may in any material way
adversely affect the Participant's rights under this Agreement, without the
express consent of the Participant.

(c)The Participant agrees to take all steps necessary to comply with all
applicable provisions of U.S. federal, state and foreign securities law in
exercising his or her rights under this Agreement.

(d)This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

(e)All obligations of the Company under the Program and this Agreement, with
respect to this Option, shall, to the extent legally permissible, be binding on
any successor to the Company, whether the existence of such successor is the
result of a direct or indirect purchase, merger, consolidation, or otherwise, of
all or substantially all of the business and/or assets of the Company.

        13.    Nature of Grant.    In accepting the Option, the Participant
acknowledges, understands and agrees that:

(a)the Program is established voluntarily by the Company and is discretionary in
nature;

(b)the grant of the Option by the Company is voluntary and occasional and does
not create any contractual or other right to receive future grants of options,
or benefits in lieu of options, even if options have been granted repeatedly in
the past;

5

--------------------------------------------------------------------------------



(c)all decisions with respect to future option grants, if any, will be at the
sole discretion of the Company;

(d)the Participant is voluntarily participating in the Program;

(e)the Option and any Shares acquired under the Program are not part of normal
or expected compensation or salary;

(f)the Option grant and the Participant's participation in the Program shall not
be interpreted to form an employment contract or relationship with the Company
or the Employer or any Subsidiary or affiliate of the Company;

(g)the future value of the underlying Shares is unknown and cannot be predicted
with certainty;

(h)if the underlying Shares do not increase in value, the Option will have no
value;

(i)in the event of involuntary termination of Participant's employment (whether
or not in breach of local labor laws), the Participant's right to vest in the
Option under the Program, if any, will terminate effective as of the date that
Participant is no longer actively employed and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of "garden leave" or similar period pursuant to local law);
furthermore, in the event of involuntary termination of employment (whether or
not in breach of local labor laws), the Participant's right to exercise the
Option after termination of employment, if any, will be set forth in Section 3
above and measured by the date of termination of Participant's active employment
and will not be extended by any notice period mandated under local law. The
Committee shall have the exclusive discretion to determine when the Participant
is no longer actively employed for purposes of his or her Option grant;

(j)for Participants who reside outside the U.S., the following additional
provisions shall apply:

(i)the Option and any Shares acquired under the Program are not intended to
replace any pension rights or compensation;

(ii)the Option and the Shares acquired under the Program are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Company or to the Employer and are outside the scope of
Participant's employment contract, if any; such items shall not be included in
or part of any calculation of any severance, resignation, termination,
redundancy, dismissal, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer; and

(iii)no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of the Participant's
employment by the Company or the Employer (whether or not in breach of local
labor laws) and in consideration of the grant of the Option to which the
Participant is otherwise not entitled, the Participant irrevocably agrees never
to institute any claim against the Company or the Employer, waives his or her
ability, if any, to bring any such claim and releases the Company and the
Employer from any such claim if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Program, the Participant shall be deemed irrevocably to have agreed not to
pursue such claim and agrees to execute any and all documents necessary to
request dismissal or withdrawal of such claims.

6

--------------------------------------------------------------------------------





        14.    No Advice Regarding Grant.    The Company is not providing any
tax, legal or financial advice, nor is the Company making any recommendations
regarding the Participant's participation in the Program, or his or her
acquisition or sale of the underlying Shares. The Participant is hereby advised
to consult with his or her own personal tax, legal and financial advisors
regarding the Participant's participation in the Program before taking any
action related to the Program.

        15.    Data Privacy Notice and Consent.    This Section 15 applies if
the Participant resides outside the U.S. The Participant hereby explicitly and
unambiguously consents to the collection, use and transfer in electronic or
other form, of his or her personal data as described in this Agreement and any
other grant materials, by and among, as applicable, the Employer, the Company
and any Subsidiary or affiliate of the Company, for the exclusive purpose of
implementing, administering and managing the Participant's participation in the
Program.

        The Participant understands that the Company and the Employer may hold
certain personal information about him or her, including, but not limited to,
his or her name, home address and telephone number, date of birth, social
insurance number or other identification numbers, salary, nationality, job
title, any Shares or directorships held in the Company, details of all Options
or any other entitlement to Shares awarded, canceled, exercised, vested,
unvested or outstanding in Participant's favor, for the purpose of implementing,
administering and managing the Program ("Data"). The Participant understands
that Data may be transferred to any third parties assisting in the
implementation, administration and management of the Program (presently or in
the future), that these recipients may be located in Participant's country or
elsewhere (e.g., the United States), and that the recipient's country may have
different data privacy laws and protections than the Participant's country. The
Participant understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative.

        The Participant authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the sole purpose
of implementing, administering and managing Participant's participation in the
Program, including any requisite transfer of such Data as may be required to a
broker or other third party with whom Participant may elect to deposit any
Shares received upon exercise of the Option. Participant understands that Data
will be held only as long as is necessary to implement, administer and manage
Participant's participation in the Program. Participant understands that he or
she may, at any time, view Data, request additional information about the
storage and processing of Data, require any necessary amendments to Data or
refuse or withdraw the consents herein, in any case without cost, by contacting
in writing Participant's local human resources representative. Participant
understands, however, that refusing or withdrawing his or her consent may affect
his or her ability to participate in the Program. For more information on the
consequences of his or her refusal to consent or withdrawal of consent,
Participant understands that he or she may contact the Company's human resources
representative.

        16.    Severability.    The provisions of this Agreement are severable
and if any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

        17.    Governing Law and Venue.    To the extent not preempted by U.S.
federal law, this Agreement shall be governed by, and construed in accordance
with, the laws of the State of Delaware, U.S.A.

        For purposes of litigating any dispute that arises directly or
indirectly from the relationship of the parties evidenced by this Option, the
Program or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of the State of California and agree that such litigation
shall be conducted only in the courts of Orange County, California or the
federal courts for the United States for the Central District of California, and
no other courts, where this grant is made and/or to be performed.

7

--------------------------------------------------------------------------------



        18.    Language.    If Participant has received this Agreement or any
other document related to the Program translated into a language other than
English and if the meaning of the translated version is different than the
English version, the English version will control.

        19.    Electronic Delivery.    The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Program by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Program
through an online or electronic system established and maintained by the Company
or a third party designated by the Company.

        20.    Appendix.    Notwithstanding any provisions in this Agreement,
the Option shall be subject to any special terms and conditions for the
Participant's country set forth in the Appendix. Moreover, if the Participant
relocates to one of the countries included in the Appendix, the special terms
and conditions for such country shall apply to the Participant, to the extent
that the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate
administration of the Program.

        21.    Imposition of Other Requirements.    The Company reserves the
right to impose other requirements on the Participant's participation in the
Program, on the Option and on any Shares acquired under the Option, to the
extent the Company determines it is necessary or advisable to comply with local
law or facilitate the administration of the Program, and to require the
Participant to accept any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

*      *      *      *

By the Participant's electronic acceptance of the Agreement and participation in
the Program, the Participant agrees that this Option is granted under and
governed by the terms and conditions of the Program and this Agreement,
including the Appendix and the Statement.

8

--------------------------------------------------------------------------------






APPENDIX
ADDITIONAL TERMS AND CONDITIONS OF THE
EDWARDS LIFESCIENCES CORPORATION
GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT


Terms and Conditions

        This Appendix includes additional terms and conditions that govern the
Option granted to the Participant under the Program if the Participant resides
in one of the non-U.S. countries listed below. Certain capitalized terms used
but not defined in this Appendix have the meanings set forth in the Program
and/or the Agreement.

Notifications

        This Appendix also includes information regarding exchange controls and
certain other issues of which the Participant should be aware with respect to
his or her participation in the Program. The information is based on the
securities, exchange control and other laws in effect in the respective
countries as of December 2010. Such laws are often complex and change
frequently. As a result, the Company strongly recommends that the Participant
not rely on the information in this Appendix as the only source of information
relating to the consequences of his or her participation in the Program because
the information may be out of date at the time that the Participant exercises
the Option or sell Shares acquired under the Program.

        In addition, the information contained herein is general in nature and
may not apply to the Participant's particular situation and the Company is not
in a position to assure the Participant of any particular result. Accordingly,
the Participant is advised to seek appropriate professional advice as to how the
relevant laws in the Participant's country may apply to his or her situation.

        Finally, the Participant understands that if the Participant is a
citizen or resident of a country other than the one in which the Participant is
currently working, transfers employment after the Date of Grant, or is
considered a resident of another country for local law purposes, the information
contained herein may not apply to the Participant, and the Company shall, in its
discretion, determine to what extent the terms and conditions contained herein
shall apply.

AUSTRIA

Notifications

        Exchange Control Notification.    If the Participant holds Shares
purchased under the Program outside of Austria (even if he or she holds them
outside of Austria with an Austrian bank), the Participant understands that he
or she must submit an annual report to the Austrian National Bank using the form
"Standmeldung/Wertpapiere." An exemption applies if the value of the securities
held outside Austria as of December 31 does not exceed €5,000,000 or the value
of the securities as of any quarter does not exceed €30,000,000. If the former
threshold is exceeded, the annual reporting obligations are imposed, whereas if
the latter threshold is exceeded, then quarterly reports must be submitted. The
annual reporting date is December 31; the deadline for filing the annual report
is March 31 of the following year.

        When the Shares are sold, there may be exchange control obligations if
the cash received is held outside Austria. If the transaction value of all cash
accounts abroad is less than €3,000,000, no ongoing reporting requirements
apply. However, if the transaction volume of all of the Participant's cash
accounts abroad exceeds €3,000,000, then the movements and the balance of all
accounts must be reported monthly, as of the last day of the month, on or before
the 15th day of the following month, using the form "Meldungen SI-Forderungen
und/oder SI-Verpflichtungen."

9

--------------------------------------------------------------------------------



        Consumer Protection Act Notification.    The Participant understands
that he or she may be entitled to revoke the Agreement on the basis of the
Austrian Consumer Protection Act (the "Act") under the conditions listed below,
if the Act is considered to be applicable to the Agreement and the Program:

(i)the revocation is made within one week after he or she accepts the Agreement;
and

(ii)the revocation must be in written form to be valid. Provided the revocation
is sent within the period discussed above, it is sufficient if the Participant
returns the Agreement to the Company or the Company's representative with
language that can be understood as his or her refusal to honor the Agreement.

BELGIUM

Terms and Conditions

        Taxation of Option.    Please be advised that if the Participant does
not accept the Option within 60 days after the offer date, the Participant will
not be subject to tax on the Option. However, the Participant's option will be
cancelled and he or she will not be entitled to any benefits from the Option.

Notifications

        Tax Compliance.    The Participant is required to report any taxable
income attributable to the Option on his or her annual tax return. In addition,
the Participant is required to report any bank accounts opened and maintained
outside Belgium on his or her annual tax return.

BRAZIL

Terms and Conditions

        Compliance with Law.    By accepting the Option, the Participant agrees
to comply with applicable Brazilian laws and to pay any and all Tax-Related
Items associated with the vesting of the Option, the exercise of the Option and
the sale of Shares obtained pursuant to the Option.

Notifications

        Exchange Control Information.    If the Participant holds assets and
rights outside Brazil with an aggregate value exceeding US$100,000, then the
Participant will be required to prepare and submit to the Central Bank of Brazil
an annual declaration of such assets and rights, including Shares acquired under
the Program. Please note that foreign individuals holding Brazilian visas are
considered Brazilian residents for purposes of this reporting requirement and
must declare at least the assets held abroad that were acquired subsequent to
the date of admittance as a resident of Brazil.

CANADA

Terms and Conditions

        Termination of Employment.    This provision supplements Section 13(i)
of the Agreement.

        In the event of involuntary termination of his or her employment
(whether or not in breach of local labor laws), the Participant's right to
receive any Option and vest under the Program, if any, will terminate effective
as of (1) the date the Participant is no longer actively employed by the Company
or the Employer, or at the discretion of the Committee, (2) the date the
Participant receives notice of termination of employment from the Employer if
earlier than (1), regardless of any notice period or period of pay in lieu of
such notice required under local law (including, but not limited to statutory
law, regulatory law and/or common law). The Participant's right, if any, to
acquire Shares pursuant to

10

--------------------------------------------------------------------------------




an Option after termination of employment will be measured by the date of
termination of the his or her active employment and will not be extended by any
notice period mandated under local law; the Company shall have the exclusive
discretion to determine when the Participant is no longer employed for purposes
of the Option.

        Data Privacy.    The following provision will apply if the Participant
is a resident of Quebec and supplements Section 15 of the Agreement:

        The Participant hereby authorizes the Company and the Company's
representatives to discuss with and obtain all relevant information from all
personnel, professional or not, involved in the administration and operation of
the Program. The Participant further authorizes the Company and any Subsidiary
or affiliate and the Program administrator to disclose and discuss the Program
with their advisors. The Participant further authorizes the Employer to record
such information and to keep such information in the Participant's employee
file.

        French Language Provision.    The following provision will apply if the
Participant is a resident of Quebec:

        The parties acknowledge that it is their express wish that this
Agreement, as well as all documents, notices and legal proceedings entered into,
given or instituted pursuant hereto or relating directly or indirectly hereto,
be drawn up in English.

        Les parties reconnaissent avoir exigé la rédaction en anglais de cette
convention, ainsi que de tous documents exécutés, avis donnés et procedures
judiciaries intentées, directement ou indirectement, relativement à la présente
convention.

Notification

        Securities Law Notice.    The Participant is permitted to sell Shares
acquired through the Program through the designated broker appointed under the
Program, if any, provided the resale of Shares acquired under the Program takes
place outside of Canada through the facilities of a stock exchange on which the
shares are listed. The Company's Shares are currently listed on the New York
Stock Exchange.

CHINA

Terms and Conditions

        Exercise.    The following supplements Section 7 of the Agreement:

        Due to regulatory requirements in the PRC, the Participant will be
required to exercise the Option using the cashless sell-all exercise method
pursuant to which all Shares subject to the exercised Option will be sold
immediately upon exercise and the proceeds of sale, less any broker's fees or
commissions, will be remitted to the Participant in accordance with any
applicable exchange control laws and regulations and provided any liability for
Tax-Related Items resulting from the exercise has been satisfied. The
Participant acknowledges that the Company's designated broker is under no
obligation to arrange for the sale of the Shares pursuant to the cashless
sell-all exercise method at any particular price. The Company reserves the right
to provide additional methods of exercise depending on the development of local
law.

        Termination of Employment.    The following supplements Section 3 of the
Agreement:

        Due to exchange control laws in the PRC, in no event can any exercise
period following termination of employment exceed six months from the date of
termination. Therefore, notwithstanding Sections 3(a), (b) and (f) of the
Agreement, in the event of the Participant's termination of employment due to
death or Disability, Retirement or if the Participant dies or incurs a
Disability after

11

--------------------------------------------------------------------------------




termination of employment but before the Option expires in accordance with
Section 3(a), (b) or (d), any Option that is vested under the terms of
Section 3(a), (b) and (f) may be exercised to purchase Shares until the earlier
of: (i) the Date of Expiration of the Option; or (ii) the six month anniversary
of the Participant's date of termination by reason of death, Disability or
Retirement or date of death or Disability following termination of employment.

        Exchange Control Requirements.    Due to exchange control laws in the
PRC, if the Participant is a PRC national, he or she will be required to
repatriate the proceeds from the cashless sell-all exercise to the PRC. The
Participant understands and agrees that such cash proceeds may need to be
repatriated to the PRC through a special exchange control account established by
the Company, a Subsidiary, or the Employer, and the Participant hereby consents
and agrees that any proceeds from the sale of Shares may be transferred to such
special account prior to being delivered to him or her.

        The Participant further understands and agrees that there will be a
delay between the date the Shares are sold and the date the cash proceeds are
distributed to him or her. The Participant also understands and agrees that the
Company is not responsible for any currency fluctuation that may occur between
the date the Shares are sold and the date the cash proceeds are received by the
Participant.

        The Participant further agrees to comply with any other requirements
that may be imposed by the Company in the future to facilitate compliance with
exchange control requirements in the PRC.

CZECH REPUBLIC

Notifications

        Exchange Control Information.    The Czech National Bank may require the
Participant to fulfill certain notification duties in relation to the purchase
of Shares and the opening and maintenance of a foreign account. However, because
exchange control regulations change frequently and without notice, the
Participant should consult his or her personal legal advisor prior to the
exercise of the Option and the sale of Shares to ensure compliance with current
regulations. It is the Participant's responsibility to comply with any
applicable Czech exchange control laws.

DENMARK

Terms and Conditions

        Nature of Grant.    This provision supplements Section 13 of the
Agreement:

        By accepting the Option, the Participant acknowledges, understands, and
agrees that this grant relates to future services to be performed and is not a
bonus or compensation for past services.

Notifications

        Exchange Control and Tax Notification.    The Participant may hold
Shares acquired under the Program in a safety-deposit account (e.g., a brokerage
account) either with a Danish bank or with an approved foreign broker or bank.
If the Shares are held with a foreign broker or bank, then the Participant is
required to inform the Danish Tax Administration about the safety-deposit
account. For this purpose, the Participant must file a Form V (Erklaering
V) with the Danish Tax Administration. Both the Participant and the broker or
bank must sign the Form V. By signing the Form V, the broker or bank undertakes
an obligation, without further request each year, to forward information to the
Danish Tax Administration concerning the Shares in the account. By signing the
Form V, the Participant authorizes the Danish Tax Administration to examine the
account.

12

--------------------------------------------------------------------------------



        In addition, if the Participant opens a brokerage account (or a deposit
account with a U.S. bank), then the brokerage account (or bank account, as
applicable) will be treated as a deposit account because cash can be held in the
account. Therefore, the Participant must also file a Form K (Erklaering K) with
the Danish Tax Administration. Both the Participant and the broker must sign the
Form K. By signing the Form K, the broker undertakes an obligation, without
further request each year, to forward information to the Danish Tax
Administration concerning the content of the deposit account. By signing the
Form K, the Participant authorizes the Danish Tax Administration to examine the
account.

        If the Participant exercises the Option using cashless sell-all method
of exercise, then a Form V will not be required because the Participant will not
hold Shares.

DOMINICAN REPUBLIC

        There are no country-specific provisions.

DUBAI

        There are no country-specific provisions.

FINLAND

        There are no country-specific provisions.

GERMANY

Notifications

        Exchange Control Information.    Cross-border payments in excess of
€12,500 must be reported monthly to the German Federal Bank. If the Participant
uses a German bank to transfer a cross-border payment in excess of €12,500
(e.g., to transfer the Option Price or proceeds from the sale of Shares acquired
under the Program), the bank will make the report for the Participant. In
addition, the Participant must report any receivables, payables, or debts in
foreign currency exceeding an amount of €5,000,000 on a monthly basis.

GREECE

        There are no country-specific provisions.

INDIA

Terms and Conditions

        Method of Exercise.    The following provision supplements Section 7 of
the Agreement:

        The Participant will not be permitted to pay the Option Price through a
cashless sell-to-cover method of exercise, whereby the Participant issues
instructions to his or her broker to exercise the Option and to effect the
immediate sale of the number of Shares necessary to cover the aggregate Option
Price payable for the purchased Shares, plus applicable Tax-Related Items and
brokerage fees, if any, and remit the remaining Shares to the Participant.

        Depending on the development of local laws or the Participant's country
of residence, the Company reserves the right to modify the methods of exercising
the Option and, in its sole discretion, to permit cashless sell-to-cover
exercise, or any other method of exercise and payment of Tax-Related Items
permitted under the Program.

13

--------------------------------------------------------------------------------



Notifications

        Exchange Control Information.    The Participant understands that he or
she must repatriate any proceeds from the sale of Shares acquired under the
Program to India and convert the proceeds into local currency within 90 days of
receipt. The Participant will receive a foreign inward remittance certificate
("FIRC") from the bank where the Participant deposits the foreign currency. The
Participant should maintain the FIRC as evidence of the repatriation of funds in
the event the Reserve Bank of India or the Employer requests proof of
repatriation.

IRELAND

Notifications

        Director Notification.    If the Participant is a director, shadow
director or secretary of an Irish Subsidiary of the Company, then the
Participant is subject to certain notification requirements under Section 53 of
the Companies Act. Among these requirements is an obligation to notify the Irish
Subsidiary in writing within five (5) business days when the Participant
receives an interest (e.g., Options, Shares) in the Company and the number and
class of shares or rights to which the interest relates. In addition, the
Participant must notify the Irish Subsidiary within five (5) business days when
the Participant sells Shares acquired under the Program. This notification
requirement also applies to any rights or Shares acquired by the Participant's
spouse or children (under the age of 18).

ITALY

Terms and Conditions

        Method of Exercise.    The following provision supplements Section 7 of
the Agreement:

        Due to Italian financial services law restrictions, the Participant
understands that he or she will be restricted to the cashless sell-all method of
exercise pursuant to which all Shares subject to the exercised Option will be
sold immediately upon exercise and the proceeds of sale, less any broker's fees
or commissions and Tax-Related Items, will be remitted to the Participant. The
Participant will not be permitted to hold Shares after exercise. The Company
reserves the right to modify the methods of exercising the Option and, in its
sole discretion, to permit other methods of exercise and payment permitted under
the Program should Italian financial services law restrictions change.

        Data Privacy.    This provision replaces in its entirety Section 15 of
the Agreement:

        Data Privacy Notice.    The Participant understands that the Employer
and/or the Company holds certain personal information about the Participant,
including, but not limited to, his or her name, home address and telephone
number, date of birth, national insurance number or other identification number,
salary, nationality, job title, any Shares or directorships held in the Company,
details of all Options or other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in his or her favor ("Data"), for the
purpose of implementing, administering and managing the Program. The Participant
is aware that providing the Company with his or her Data is necessary for the
performance of the Agreement and that his or her refusal to provide such Data
would make it impossible for the Company to perform its contractual obligations
and may affect his or her ability to participate in the Program.

        The Controller of personal data processing is Edwards Lifesciences
Corporation, One Edwards Way, Irvine, California 92614, U.S.A., and, pursuant to
D.lgs 196/2003, its representative in Italy is Marianna Lupo with registered
office at Edwards Lifesciences Italia SpA Via Patecchio, 4, 20141 Milan Italy.
The Participant understands that Data may be transferred to third parties
assisting in the implementation, administration and management of the Program,
including any transfer required to a broker or other third party with whom cash
from the sale of Shares acquired pursuant to this Option may be deposited.
Furthermore, the recipients that may receive, possess, use, retain and transfer
such Data for the above

14

--------------------------------------------------------------------------------




mentioned purposes may be located in the Participant's country, or elsewhere,
including outside of the European Union and the recipient's country may have
different data privacy laws and protections than his or her country. The
processing activity, including the transfer of the Participant's personal data
abroad, out of the European Union, as herein specified and pursuant to
applicable laws and regulations, does not require the Participant's consent
thereto as the processing is necessary for the performance of contractual
obligations related to the implementation, administration and management of the
Program. The Participant understands that Data processing relating to the
purposes above specified shall take place under automated or non-automated
conditions, anonymously when possible, that comply with the purposes for which
Data are collected and with confidentiality and security provisions as set forth
by applicable laws and regulations, with specific reference to D.lgs. 196/2003.

        The Participant understands that Data will be held only as long as is
required by law or as necessary to implement, administer and manage his or her
participation in the Program. The Participant understands that, pursuant to art
7 of D.lgs 196/2003, the Participant has the right, including but not limited
to, access, delete, update, request the rectification of his or her Data and
cease, for legitimate reasons, the Data processing. Furthermore, the Participant
is aware that his or her Data will not be used for direct marketing purposes. In
addition, the Data provided can be reviewed and questions or complaints can be
addressed by contacting the Participant's local human resources representative.

        Grant Terms Acknowledgment.    By accepting the Option, the Participant
acknowledges that the Participant has received a copy of the Program and the
Agreement and have reviewed the Program and the Agreement, including this
Appendix, in their entirety and fully understand and accept all provisions of
the Program and the Agreement, including this Appendix. The Participant further
acknowledges having read and specifically approves the following sections of the
Agreement: Section 8 (Responsibility for Taxes), Section 12 (Miscellaneous),
Section 13 (Nature of Grant), Section 17 (Governing Law and Venue), Section 21
(Imposition of Other Requirements), and the Data Privacy provision contained in
this Appendix.

Notifications

        Exchange Control Information.    The Participant is required to report
in his or her annual tax return: (a) any transfers of cash or Shares to or from
Italy exceeding €10,000 or the equivalent amount in U.S. dollars; and (b) any
foreign investments or investments (including proceeds from the sale of Shares
acquired under the Program) held outside of Italy exceeding €10,000 or the
equivalent amount in U.S. dollars, if the investment may give rise to income in
Italy. The Participant is exempt from the formalities in (a) if the investments
are made through an authorized broker resident in Italy, as the broker will
comply with the reporting obligation on his or her behalf.

JAPAN

        There are no country-specific provisions.

KOREA

Notifications

        Exchange Control Information.    To remit funds out of Korea to exercise
the Option by means of a cash exercise method, the Participant must obtain a
confirmation of the remittance by a foreign exchange bank in Korea. This is an
automatic procedure, (i.e., the bank does not need to approve the remittance and
the process should not take more than a single day). The Participant likely will
need to present to the bank processing the transaction supporting documentation
evidencing the nature of the remittance. If the Participant receives US$500,000
or more from the sale of Shares, Korean exchange control laws require the
Participant to repatriate the proceeds to Korea within 18 months of the sale.

15

--------------------------------------------------------------------------------



MALAYSIA

Notifications

        Insider Trading Notification.    The Participant should be aware of the
Malaysian insider-trading rules, which may impact his or her acquisition or
disposal of Shares or Options under the Program. Under the Malaysian
insider-trading rules, the Participant is prohibited from acquiring or selling
Shares or rights to Shares (e.g., an Option) when in possession of information
which is not generally available and which the Participant knows or should know
will have a material effect on the price of Shares once such information is
generally available.

        Director Notification Obligation.    If the Participant is a director of
the Company's Malaysian Subsidiary or affiliate, the Participant is subject to
certain notification requirements under the Malaysian Companies Act. Among these
requirements is an obligation to notify the Malaysian Subsidiary or affiliate in
writing when the Participant receives or disposes of an interest (e.g., an
Option or Shares) in the Company or any related company. Such notifications must
be made within 14 days of receiving or disposing of any interest in the Company
or any related company.

MEXICO

Terms and Conditions

        Labor Law Acknowledgement.    In accepting the Option, the Participant
expressly recognizes that the Company with registered offices at One Edwards
Way, Irvine, California 92614, U.S.A., is solely responsible for the
administration of the Program and that his or her participation in the Program
and acquisition of Shares does not constitute an employment relationship between
the Participant and the Company since the Participant is participating in the
Program on a wholly commercial basis and his or her sole Employer is Edwards
Lifesciences México S.A. de C.V. ("Edwards Mexico") with registered offices at
Av. Santa Fé 505—Oficina 203, Col. Cruz Manca Santa Fé, Cuajimalpa, México D.F.
C.P. 05349. Based on the foregoing, the Participant expressly recognizes that
the Program and the benefits that the Participant may derive from participating
in the Program do not establish any rights between the Participant and the
Employer, Edwards Mexico, and do not form part of the employment conditions
and/or benefits provided by Edwards Mexico and any modification of the Program
or its termination shall not constitute a change or impairment of the terms and
conditions of his or her employment.

        The Participant further understands that his or her participation in the
Program is as a result of a unilateral and discretionary decision of the
Company; therefore, the Company reserves the absolute right to amend and/or
discontinue the Participant's participation at any time without any liability to
the Participant.

        Finally, the Participant hereby declares that the Participant does not
reserve any action or right to bring any claim against the Company for any
compensation or damages regarding any provision of the Program or the benefits
derived under the Program, and the Participant therefore grants a full and broad
release to the Company, its Subsidiaries, branches, representation offices,
shareholders, officers, agents or legal representatives with respect to any
claim that may arise.

Reconocimiento de Ausencia de Relación Laboral y Declaración de la Política

        Al aceptar el Opción, usted expresamente recononce que la Compañía y sus
oficinas registradas en One Edwards Way, Irvine, California 92614, U.S.A., es el
único responsable de la administración del Program y que su participación en el
mismo y la compra de Acciones no constituye de ninguna manera una relación
laboral entre usted y la Compañía, toda vez que su participación en el Program
deriva únicamente de una relación comercial con Edwards Lifesciences México S.A.
de C.V. («Edwards México») y sus oficinas registradas en Av. Santa Fé
505—Oficina 203, Col. Cruz Manca Santa Fé, Cuajimalpa,

16

--------------------------------------------------------------------------------




México D.F. C.P. 05349, Derivado de lo anterior, usted expresamente reconoce que
el Program y los beneficios que pudieran derivar del mismo no establecen ningún
derecho entre usted y su Empleador, Edwards México, y no forman parte de las
condiciones laborales y/o prestaciones otorgadas por Edwards México, y
expresamente usted reconoce que cualquier modificación al Program o la
terminación del mismo de manera alguna podrá ser interpretada como una
modificación de sus condiciones de trabajo.

        Asimismo, usted entiende que su participación en el Program es el
resultado de una decisión unilateral y discrecional de la Compañía, por lo
tanto, la Compañía se reserva el derecho absoluto de modificar y/o terminar su
participación en cualquier momento, sin ninguna responsabilidad hacia usted.

        Finalmente, usted manifiesta que no se reserva ninguna acción o derecho
que origine una demanda en contra de la Compañía, por cualquier compensación o
daño en relación con cualquier disposición del Program o de los beneficios
derivados del mismo, y en consecuencia usted otorga un amplio y total finiquito
a la Compañía, sus afiliadas, sucursales, oficinas de representación,
accionistas, directores, agentes y representantes legales con respecto a
cualquier demanda que pudiera surgir.

NETHERLANDS

Terms and Conditions

        Labor Law Acknowledgment.    By accepting the Option, the Participant
acknowledges that: (i) the Option is intended as an incentive to remain employed
with the Employer and is not intended as remuneration for labor performed; and
(ii) the Option is not intended to replace any pension rights or compensation.

Notifications

        Securities Law Acknowledgment.    The Participant should be aware of the
Dutch insider-trading rules, which may impact the sale of Shares issued upon
exercise of the Option. In particular, the Participant may be prohibited from
effectuating certain transactions if the Participant has inside information
about the Company.

        Under Article 5:56 of the Dutch Financial Supervision Act, anyone who
has "inside information" related to an issuing company is prohibited from
effectuating a transaction in securities in or from the Netherlands. "Inside
information" is defined as knowledge of specific information concerning the
issuing company to which the securities relate or the trade in securities issued
by such company, which has not been made public and which, if published, would
reasonably be expected to affect the share price, regardless of the development
of the price. The insider could be any employee of any Subsidiary in the
Netherlands who has inside information as described herein.

        Given the broad scope of the definition of inside information, certain
employees working at a Subsidiary in the Netherlands may have inside information
and, thus, would be prohibited from effectuating a transaction in securities in
the Netherlands at a time when the employee has such inside information.

        If the Participant is uncertain whether the insider-trading rules apply
to him or her, then the Participant should consult with his or her personal
legal advisor.

NEW ZEALAND

        There are no country-specific provisions.

NORWAY

        There are no country-specific provisions.

17

--------------------------------------------------------------------------------



POLAND

Notifications

        Exchange Control Information.    Polish residents holding foreign
securities (including Shares) and maintaining accounts abroad must report
information to the National Bank of Poland on transactions and balances of the
securities and cash deposited in such accounts if the value of such transactions
or balances exceeds €15,000. If required, the reports are due on a quarterly
basis by the 20th day following the end of each quarter. The reports are filed
on special forms available on the website of the National Bank of Poland.

PORTUGAL

        There are no country-specific provisions.

PUERTO RICO

        There are no country-specific provisions.

SINGAPORE

Notifications

        Securities Law Notification.    The Option was granted to the
Participant pursuant to the "Qualifying Person" exemption under
section 273(1)(f) of the Singapore Securities and Futures Act (Chapter 289, 2006
Ed.) ("SFA"). Neither the Agreement nor the Program have been lodged or
registered as a prospectus with the Monetary Authority of Singapore. The
Participant should note that his or her Option is subject to section 257 of the
SFA and the Participant will not be able to make any subsequent sale of the
Shares in Singapore, or any offer of such subsequent sale of the Shares
underlying the Option unless such sale or offer in Singapore is made pursuant to
the exemptions under Part XIII Division (1) Subdivision (4) (other than
section 280) of the SFA (Chapter 289, 2006 Ed.).

        Director Notification.    If the Participant is a director, associate
director or shadow director of a Subsidiary or other related company in
Singapore, then the Participant is subject to certain notification requirements
under the Singapore Companies Act. Among these requirements is an obligation to
notify the Singapore Subsidiary in writing when the Participant receives an
interest (e.g., Options, Shares) in the Company or any related company. In
addition, the Participant must notify the Singapore Subsidiary when he or she
sells Shares of the Company or any related company (including when the
Participant sells Shares acquired under the Program). These notifications must
be made within two (2) business days of acquiring or disposing of any interest
in the Company or any related company. In addition, a notification must be made
of the Participant's interests in the Company or any related company within two
(2) business days of becoming a director.

SOUTH AFRICA

Terms and Conditions

        Responsibility for Taxes.    The following provision supplements
Section 8 of the Agreement:

        By accepting the Option, the Participant agrees that, immediately upon
exercise of the Option, he or she will notify the Employer of the amount of any
gain realized. If the Participant fails to advise the Employer of the gain
realized upon exercise, the Participant may be liable for a fine. The
Participant will be solely responsible for paying any difference between the
actual tax liability and the amount withheld by the Employer.

18

--------------------------------------------------------------------------------



Notifications

        Tax Clearance Certificate for Cash Exercises.    If the Participant
exercises the Option using a cash exercise method, he or she must obtain and
provide to the Employer, or any third party designated by the Employer or the
Company, a Tax Clearance Certificate (with respect to Foreign Investments)
bearing the official stamp and signature of the Exchange Control Department of
the South African Revenue Service ("SARS"). The Participant must renew this Tax
Clearance Certificate every twelve months, or such other period as may be
required by the SARS. If the Participant exercises the Option by a cashless
exercise method whereby no funds are remitted out of South Africa, no Tax
Clearance Certificate is required.

        Exchange Control Information.    To participate in the Program, the
Participant must comply with exchange control regulations and rulings in South
Africa and neither the Company nor the Employer will be liable for any fines or
penalties resulting from the Participant's failure to comply with applicable
laws. Because the Exchange Control Regulations change frequently and without
notice, the Participant understands that he or she should consult a legal
advisor prior to the purchase or sale of Shares under the Program to ensure
compliance with current regulations.

        Under current South African exchange control regulations, the
Participant may, during his or her lifetime, invest a maximum of ZAR4,000,000 in
offshore investments, including in Shares. It is the Participant's
responsibility to ensure that he or she does not exceed this limit. Please note
that this is a cumulative allowance; therefore, the Participant's ability to
remit funds for the purchase of shares will be reduced if his or her foreign
investment limit is utilized to make a transfer of funds offshore that is
unrelated to the Program. If the Participant wishes to exercise the Option
through a cash purchase exercise and the ZAR4,000,000 limit will be exceeded
upon the exercise of the option, the Participant may still transfer funds for
payment of the Shares provided that he or she immediately sells the Shares and
repatriates the full proceeds to South Africa. There is no repatriation
requirement on the sale proceeds if the ZAR4,000,000 limit is not exceeded. If
the Participant exercises the Option using a cashless exercise method, the value
of the Shares thus purchased will not be counted against the Participant's
lifetime offshore investment allowance.

SPAIN

Terms and Conditions

        Nature of Grant.    The following provision supplements Section 13 of
the Agreement:

        In accepting the Option, the Participant consents to participate in the
Program and acknowledges that the Participant has received a copy of the
Program.

        The Participant understands that the Company has unilaterally,
gratuitously and discretionally decided to grant stock options under the Program
to individuals who may be employees of the Company or a Subsidiary throughout
the world. The decision is a limited decision that is entered into upon the
express assumption and condition that any grant will not economically or
otherwise bind the Company or any Subsidiary. Consequently, the Participant
understands that the Option is granted on the assumption and condition that the
Option and any Shares acquired upon exercise of the Option are not part of any
employment contract (either with the Company or any Subsidiary) and shall not be
considered a mandatory benefit, salary for any purposes (including severance
compensation) or any other right whatsoever. In addition, the Participant
understands that the Option would not be granted to him or her but for the
assumptions and conditions referred to herein; thus, the Participant
acknowledges and freely accepts that should any or all of the assumptions be
mistaken or should any of the conditions not be met for any reason, then the
grant of this Option shall be null and void.

19

--------------------------------------------------------------------------------



        Further, this Option is a conditional right to Shares and can be
forfeited in the case of, or affected by, the Participant's termination of
employment. This will be the case, for example, even if (1) the Participant is
considered to be unfairly dismissed without good cause; (2) the Participant is
dismissed for disciplinary or objective reasons or due to a collective
dismissal; (3) the Participant terminates employment due to a change of work
location, duties or any other employment or contractual condition; (4) the
Participant terminates employment due to unilateral breach of contract of the
Company or any of its Subsidiaries; or (5) the Participant's employment
terminates for any other reason whatsoever, except for Cause. Consequently, upon
termination of the Participant's employment for any of the reasons set forth
above, the Participant may automatically lose any rights to the unvested Options
granted to the Participant as of the date of his or her termination of
employment, as described in the Program and the Agreement.

Notifications

        Exchange Control Notification.    The Participant must declare the
acquisition of Shares to the Dirección General de Politica Comercial y de
Inversiones Extranjeras (the "DGPCIE") of the Ministerio de Economia for
statistical purposes. The Participant must also declare ownership of any Shares
with the Directorate of Foreign Transactions each January while the Shares are
owned. In addition, if the Participant wishes to import the ownership title of
any Shares (i.e., share certificates) into Spain, then the Participant must
declare the importation of such securities to the DGPCIE.

        When receiving foreign currency payments derived from the ownership of
Shares (i.e., sale proceeds), the Participant must inform the financial
institution receiving the payment of the basis upon which such payment is made.
The Participant will need to provide the financial institution with the
following information: (i) his or her name, address and fiscal identification
number; (ii) the name and corporate domicile of the Company; (iii) the amount of
the payment; (iv) the currency used; (v) the country of origin; (vi) the reasons
for the payment; and (vii) additional information that may be required.

        Securities Law Notification.    The grant of Options and the Shares
issued pursuant to the exercise of the Option are considered a private placement
outside of the scope of Spanish laws on public offerings and issuances of
securities.

SWEDEN

        There are no country specific provisions.

SWITZERLAND

Notifications

        Securities Law Notification.    The Option offered is considered a
private offering in Switzerland; therefore, it is not subject to registration in
Switzerland.

TAIWAN

Notifications

        Exchange Control Information.    The Participant may acquire and remit
foreign currency (including proceeds from the sale of Shares) into and out of
Taiwan up to US$5,000,000 per year. If the transaction amount is TWD$500,000 or
more in a single transaction, the Participant must submit a foreign exchange
transaction form and also provide supporting documentation to the satisfaction
of the remitting bank.

        If the transaction amount is US$500,000 or more, the Participant may be
required to provide additional supporting documentation to the satisfaction of
the remitting bank. The Participant should consult his or her personal advisor
to ensure compliance with applicable exchange control laws in Taiwan.

20

--------------------------------------------------------------------------------



THAILAND

Notifications

        Exchange Control Information.    If the Participant remits funds out of
Thailand to purchase Shares, it is the Participant's responsibility to comply
with any applicable exchange control laws. Under current exchange control
regulations, the Participant may remit funds out of Thailand up to US$1,000,000
per year to purchase Shares (and otherwise invest in securities abroad) by
submitting an application to an authorized agent, (i.e., a commercial bank
authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency). The application includes the Foreign Exchange
Transaction Form, a letter describing the Option, a copy of the Program and
related documents, and evidence showing the nexus between the Corporation and
the Employer.

        In addition, the Participant must immediately repatriate the proceeds
from the sale of Shares to Thailand and convert the funds to Thai Baht within
360 days of receipt. If the repatriated amount is US$20,000 or more, the
Participant must report the inward remittance by submitting the Foreign Exchange
Transaction Form to the authorized agent.

UNITED KINGDOM

Terms and Conditions

        Responsibility for Taxes.    The following supplements Section 8 of the
Agreement:

        If payment or withholding of the income tax due is not made within
ninety (90) days of the event giving rise to the liability or such other period
specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and Pensions)
Act 2003 (the "Due Date"), the amount of any uncollected income tax liability
shall constitute a loan owed by the Participant to the Employer, effective as of
the Due Date. The Participant agrees that the loan will bear interest at the
then-current official rate of Her Majesty's Revenue & Customs ("HMRC"), it will
be immediately due and repayable, and the Company or the Employer may recover it
at any time thereafter by any of the means referred to in Section 8 of the
Agreement.

        Notwithstanding the foregoing, if the Participant is a director or
executive officer of the Company (within the meaning of Section 13(k) of the
U.S. Securities and Exchange Act of 1934, as amended), the Participant shall not
be eligible for a loan from the Company to cover the Tax-Related Items. In the
event that the Participant is a director or executive officer and Tax-Related
Items are not collected from or paid by the Participant by the Due Date, the
amount of any uncollected tax liability will constitute a benefit to the
Participant on which additional income tax and National Insurance contributions
("NICs") will be payable. The Participant understands that he or she will be
responsible for reporting any income tax and NICs due on this additional benefit
directly to HMRC under the self-assessment regime.

21

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.1



Participant Stock Option Statement
Vesting Schedule(1)
APPENDIX ADDITIONAL TERMS AND CONDITIONS OF THE EDWARDS LIFESCIENCES CORPORATION
GLOBAL NON-QUALIFIED STOCK OPTION AGREEMENT
